Citation Nr: 1740257	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1978 through August 1978.

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and associated with the Veteran's claims file. 

This matter has previously been before the Board.  In October 2015, the Board remanded the Veteran's claim to the AOJ and requested that the Veteran be afforded a VA examination.  A review of the evidentiary record indicates that the requested development has not been completed.  

As will be discussed in greater detail below, the Board finds another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the Veteran's claim has been previously been remanded; however, while the Board sincerely regrets the additional delay, the Veteran's claim must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim.

In the Board's October 2015 remand, the AOJ was directed to provide the Veteran with a VA examination and medical opinion in order to assess the etiology of his psychological disability.  In a letter dated November 8, 2016, the AOJ alerted the Veteran that the AOJ had requested a VA examination be provided to the Veteran at a "medical facility nearest to [the Veteran.]"  No other specifics were provided, such that the Veteran was not told of the location, date, or time of any VA examination.  This letter appears to simply alert the Veteran that an examination was requested.  

Other than this letter, the only other development actions taken by the AOJ include a request to that Miami VA Medical Center ("VAMC") schedule the Veteran for an examination.  No additional follow-up was documented in the record and there is no indication any additional correspondence was mailed to either the Veteran or his representative.  

Thereafter, a December 1, 2016 VA examination note was included in the Veteran's Virtual VA folder.  A review of this note indicates the Veteran was approached by a VA examiner while he was hospitalized for treatment of a bone fracture.  While the Veteran was recovering, it appears the AOJ directed a psychologist to approach the Veteran and conduct a VA psychological examination.  The Veteran, however, refused to speak with the examiner. 

Following this refusal, the AOJ did not make any further attempt to contact the Veteran or his representative.  No additional examination was scheduled.  Rather, the AOJ issued a Supplemental Statement of the Case ("SSOC") where they continued to deny the Veteran's appeal.  As to the attempted VA examination, the AOJ stated they were "unable to complete the examination requested" by the Board. 

The Board finds that these actions do not constitute substantial compliance with the October 2015 remand directives.  A review of the correspondence indicates the AOJ made no attempt to schedule the Veteran for a VA examination, and rather attempted to "speak" with the Veteran while he was hospitalized for a separate impairment.  No correspondence was sent to the Veteran or his representative advising him of a specific time, date, and place, for a VA examination.  As such, the Board finds a remand is required in order to afford the Veteran a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ schedule the Veteran for a psychiatric examination, with an appropriately qualified psychiatrist, in order to determine the etiology of any psychiatric disability they Veteran currently has. Access to the claims file must be made available to the examiner for review in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a.)  First, the examiner must provide diagnoses for all current and previously diagnosed psychiatric disorders found following a review of the entirety of the Veteran's claims file.

b.) Whether there is clear and unmistakable evidence (i.e. undebatable based upon evidence that cannot be misinterpreted and misunderstood) that shows the Veteran had a psychiatric disability prior to his active service; and if so, what evidence supports that conclusion? 

In answering this question, the VA examiner must consider both the entirety of the claims file and the Veteran's lay assertions.  

The VA examiner is advised that a Veteran is presumed to be in sound condition upon entrance to service, except for defects, infirmities, or disorders noted when examined, excepted, and enrolled for service.  The burden then falls on the VA to rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

Furthermore, the VA examiner is advised that "clear and unmistakable" is a legal standard.  In interpreting this standard, the Court of Appeals for Veterans Claims ("Court") has described this legal standard as an "undebatable" finding.  Yanerson v. West, 12 Vet. App. 254, 258-63 (1999) (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

c.)  If the Veteran is found to have a preexisting psychiatric disability, the examiner is asked to address whether it worsened during service, and if so, indicate whether there is clear and unmistakable evidence that the disability was not aggravated (in other words, is there clear and unmistakable evidence that any worsening was due to the natural progression of the disability)

d.)  If the Veteran's psychiatric disability did not preexist prior to his enrolment in service, is it at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.
The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner is unable to provide any requested opinion, the examiner must explain why.

2. The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA psychiatric examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




